DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
1. The information disclosure statement (IDS) submitted on 9/11/2019 was filed prior to the mailing date of this action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
2. Claims 1, 2 and 4 are objected to because of the following informalities:  
Claim 1, line 2, “the thickness of a wafer” should read “[[the]] a thickness of a wafer”
Claim 1, line 9, “a lower layer in the condition” should read “a lower layer in [[the]] a condition”
Claim 1, line 20, “an image sensor for detecting the intensity” should read “an image sensor for detecting [[the]] an intensity”
Claim 2, second line from bottom, “and the thickness of said A-layer+ said B-layer” should read “and the thickness of said A-layer[[+]] plus
Claim 4, line 5, “in the condition where said A-layer” should read “in [[the]] a condition where said A-layer”
Claim 4, line 11, “a thickness measuring apparatus for measuring the thickness” should read “a thickness measuring apparatus for measuring [[the]] a thickness”
Claim 4, line 27, “an image sensor for detecting the intensity” should read “an image sensor for detecting [[the]] an intensity”
Appropriate correction is required.
Claim Interpretation
3. The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Such claim limitation(s) is/are: 
Claim 1, “focusing means applying said light emitted from said light source to said wafer”. Further, proper corresponding structure is provided as a collimation lens 84 and an objective lens 85. 
Claim 1, “computing means computing said spectral interference waveform produced by said image sensor”. Further, proper corresponding structure is provided as a central processing unit (CPU), read only memory (ROM) and random access memory (RAM). 
Claim 4, “focusing means applying said light emitted from said light source to said wafer” Further, proper corresponding structure is provided as a collimation lens 84 and an objective lens 85.
Claim 4, “thickness computing means computing said spectral interference waveform produced by said image sensor”. Further, proper corresponding structure is provided as a central processing unit (CPU), read only memory (ROM) and random access memory (RAM).
Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
4. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, there is an inconsistency in the language of the preamble and that of the body of the claim, thus making their scope unclear. Specifically, the preamble recites “a thickness measuring apparatus”, but later recites the workpiece of “a wafer”. Further, the claim limits the structure of the wafer by requiring the wafer to be composed of an A-layer and a B-layer. Overall, it is unclear if the scope of the claim is directed at the system of the “thickness measuring apparatus” and the “wafer” or just the “thickness measuring apparatus” alone in which case the details of the wafer should be removed from the body of the claim. 
Regarding claim 2, the claim language states “a thickness calculating section for” … “calculating at least the thickness of said A-layer, the thickness of said B-layer, and the thickness of said A-layer+ said B-layer”. However, the specification states “the optical path difference S corresponding to the peak position of the waveform X(S) is not the thickness A of the A-layer in a strict sense. That is, the value S is slightly larger than the thickness A of the A-layer and slightly smaller than the thickness of the A-layer and the B-layer. However, since the thickness of the B-layer is much less than the thickness of the A-layer, the value S is a rough thickness almost equal to the thickness of the A-layer” (last paragraph of page 27 of the specification). In light of the specification, the claim limitation does not seem to be accurate when defining the function of the thickness calculating section 112. Overall, it is not precisely clear what is required of the claim limitation when read in view of the specification. Additionally, it is not precisely 
 Regarding claim 4, there is an inconsistency in the language of the preamble and that of the body of the claim, thus making their scope unclear. Specifically, the preamble recites “a grinding apparatus”, but later recites the workpiece of “a wafer”. Further, the claim limits the structure of the wafer by requiring the wafer to be composed of an A-layer and a B-layer and further requires the A-layer to become an upper layer and said B-layer to become a lower layer. Overall, it is unclear if the scope of the claim is directed at the system of the “the grinding apparatus” and the “wafer” or just the “grinding apparatus” alone in which case the details of the wafer should be removed from the body of the claim.
Regarding claim 4, the last limitation states “after the thickness of said A-layer calculated by said thickness calculating section”. However, the phrase “said thickness calculating section” lacks proper antecedent basis because “thickness calculating section” has not yet been introduced. Additionally, it is not precisely clear how the functions of the thickness calculating section interact with the functions of the thickness deciding section. Specifically, it is not precisely clear if the functions of the thickness calculating section are required to take place in parallel or before the functions of the thickness deciding section. Overall, the 
Regarding claim 4, the last limitation states “and next ends the grinding of said wafer when said spectral interference waveform coincides with said theoretical spectral interference waveform”. However, it is not precisely clear what is required to meet the claim if the spectral interference waveform does not coincide with said theoretical spectral interference waveform. Specifically, it is not precisely clear what is required if the spectral interference waveform does not coincide with said theoretical spectral interference waveform. 
Claim 3 is rejected for depending upon a rejected base claim. 
Claim Rejections - 35 USC § 103
5. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Sawabe et al. (JP 5443180), hereinafter Sawabe, in view of Shrestha (US PGPUB 20140273296). 
Regarding claim 1, Sawabe teaches a thickness measuring apparatus for measuring the thickness of a wafer (fig. 2, wafer 11), said thickness measuring apparatus comprising: 
a light source (fig. 2, light source 81) for emitting light having a transmission wavelength region to said wafer (page 3 of the attached translation, third paragraph); 
focusing means (As noted above, this limitation invokes 35 USC 112(f). Additionally, proper corresponding structure was provided as a collimation lens and an objective lens. Sawabe teaches a collimation lens 83 and an objective lens 85 (fig. 2).) applying said light emitted from said light source to said wafer held on a chuck table (fig. 2, the collimation lens and objective lens apply light emitted from said light source to the wafer held on the chuck table 71); 
a first optical path for optically connecting said light source to said focusing means (fig. 2, optical path indicated by element 8a is being interpreted as the first optical path. This optical path optically connects the light source to the focusing means); 
an optical branching section (fig. 2, first light branching means 82 is being interpreted as the optical branching section) provided on said first optical path (fig. 2) for branching said light reflected on said wafer held on said chuck table and then guiding said reflected light to a second optical path (page 3 of the attached translation, last paragraph; second optical path 8b); 
a diffraction grating (fig. 2, diffraction grating 89) provided on said second optical path (fig. 2) for diffracting said reflected light to obtain diffracted light of different wavelengths (page 3 of the attached translation, last paragraph); 
an image sensor (fig. 2, image sensor 91) for detecting the intensity of said diffracted light according to said different wavelengths and producing a spectral interference waveform (page 3 of the attached translation, last paragraph – page 4 of the attached translation, first paragraph); and 
a control unit having a thickness computing means 35computing said spectral interference waveform produced by said image sensor to output thickness information (Sawabe teaches a control means 10 which obtains the spectral interference waveform from the detecting signal from the image sensor and executes waveform analysis based on the spectral interference waveform and the theoretical interference waveform function. Sawabe teaches the thickness of the wafer is obtained based on the optical path length difference (page 4 of the attached translation, first paragraph). 
Sawabe may not explicitly teach said wafer being composed of an A-layer as an upper layer and a B-layer as a lower layer in the condition where said wafer is held on said chuck table; the control unit including a microprocessor, and wherein said thickness computing means including a thickness deciding section having a theoretical waveform table in which a plurality of theoretical spectral interference waveforms to be formed by the pass of said light through said A-layer and said B-layer of said wafer are recorded in a plurality of areas defined by changing the thickness of said A-layer and the thickness of said B-layer, said thickness deciding section comparing said spectral interference waveform produced by said image sensor with said theoretical spectral interference waveforms recorded in said theoretical waveform table, determining whether or not said spectral interference waveform coincides with any one of said theoretical spectral interference waveforms, and deciding as proper thicknesses the thicknesses of said A-layer and said B- layer corresponding to said theoretical spectral interference waveform coinciding with said spectral interference waveform.  
However, Shrestha teaches a metric for recognizing correct library spectrum, wherein each reference spectrum is assigned a characterizing value such as a thickness [0050]. Specifically, Shrestha teaches a spectrum is measured from a substrate during polishing and the spectrum is compared to a plurality of reference spectra from a library, and the best matching reference spectrum is identified [0006]. Once the best matching reference spectrum is identified, an associated characterizing value (thickness) can be determined and the polishing endpoint or an adjustment to the polishing rate can be determined based on the characterizing value [0071]. Shrestha also teaches the functions can be carried out by a data processing apparatus, e.g., a programmable processor, a computer, or multiple processors or computers [0089]. Additionally, Shrestha teaches the database can store a plurality of libraries of reference spectra. Each library of reference spectra can be a collection of reference spectra which represent substrates that share a property in common. However, the property shared in 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Sawabe to incorporate the teachings of Shrestha to provide a thickness measuring apparatus, wherein a controller determines the wafer thickness by comparing the generated spectra to multiple libraries of reference spectra, wherein the multiple libraries can include reference spectra that represent substrates with different underlying thicknesses, wherein the functions can be carried out by a data processing apparatus, e.g., a programmable processor, a computer, or multiple processors or computers. Doing so would have been a simple substitution for one known operating method of the computing unit in order to identify the thickness of the wafer (as taught by Shrestha) for another known operating method of the computing unit in order to identify the thickness of the wafer (as taught by Sawabe). Additionally, with the correct stored reference libraries, the modified invention would be capable of calculating the thicknesses of the underlying layer thickness and the upper layer thickness (By identifying the correct reference spectrum, the underlying layer thickness is determined based on the library from which the spectrum was identified. The computing means can also then process the thickness of the upper layer). 
said wafer being composed of an A-layer as an upper layer and a B-layer as a lower layer in the condition where said wafer is held on said chuck table (Sawabe in view of Shrestha teaches a wafer held on the chuck table. Additionally, Sawabe in view of Shrestha teaches the thickness measuring apparatus can determine the thickness of the underlying layer and the upper layer. Therefore, Sawabe in view of Shrestha teaches a wafer being composed of an A-layer as an upper layer and a B-layer as a lower layer in the condition where said wafer is held on said chuck table. As best understood by the examiner, in light of the above 35 USC 112(b) rejection, Sawabe in view of Shrestha teaches the claim limitation); the control unit including a microprocessor (Sawabe in view of Shrestha teaches the functions can be carried out by a data processing apparatus, e.g., a programmable processor, a computer, or multiple processors or computers), and wherein said thickness computing means including a thickness deciding section having a theoretical waveform table in which a plurality of theoretical spectral interference waveforms to be formed by the pass of said light through said A-layer and said B-layer of said wafer are recorded in a plurality of areas defined by changing the thickness of said A-layer and the thickness of said B-layer (Sawabe in view of Shrestha teaches a data processing apparatus which compares the generated spectra to multiple libraries of reference spectra in order to identify the thicknesses of the underlying layer and upper layer of the wafer, wherein the underlying layer thickness is different across the multiple libraries. The plurality of multiple libraries, wherein each library contains multiple reference spectra, is being interpreted as the theoretical waveform table), said thickness deciding section comparing said spectral interference waveform produced by said image sensor with said theoretical spectral interference waveforms recorded in said theoretical waveform table (Sawabe in view of Shrestha teaches a data processing apparatus which compares the generated spectra to multiple libraries of reference spectra in order to identify the thicknesses of the underlying layer and upper layer of the wafer, wherein the underlying layer thickness is different across the multiple libraries.), determining whether or not said spectral interference waveform coincides with any one of said theoretical spectral interference waveforms, and deciding as proper thicknesses the thicknesses of said A-layer and said B- layer corresponding to said theoretical spectral interference waveform coinciding with said spectral interference waveform (Sawabe in view of Shrestha teaches a data processing apparatus which compares the generated spectra to multiple libraries of reference spectra in order to identify the thicknesses of the underlying layer and upper layer of the wafer, wherein the underlying layer thickness is different across the multiple libraries. Once the best matching spectra is identified, the characterizing value in the form of the thicknesses of the underlying layer and the upper layer of the wafer can be identified, wherein the underlying thickness is identified based on the corresponding library from which the best matching spectra is associated with).  
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Sawabe et al. (JP 5443180), hereinafter Sawabe, in view of Shrestha (US PGPUB 20140273296) as applied to claim 1 above, and further in view of Watanabe et al. (US PGPUB 20190027382), hereinafter Watanabe.
Regarding claim 2, Sawabe in view of Shrestha teaches the claimed invention as rejected above in claim 1. Sawabe in view of Shrestha does not explicitly teach wherein 
said thickness computing means further includes a 36thickness calculating section for performing Fourier transform to said spectral interference waveform produced by said image sensor and calculating at least the thickness of said A-layer, the thickness of said B-layer, and the thickness of said A-layer+ said B-layer, said A- layer and said B-layer constituting the wafer.  
However, Watanabe teaches a substrate polishing apparatus having a polishing control unit 12, wherein the polishing control unit includes a memory 61, an algorithm setting unit 62, a thickness estimating unit 63 and an end detecting unit 64 [0050]. Watanabe also teaches 4 algorithms for estimating the thickness of the wafer which include a reference spectrum (fitting error) algorithm, a Fast Fourier Transform (FFT) algorithm, a peak valley algorithm, or a polishing index algorithm [0054]. The algorithm setting unit selects a plurality of algorithms to be used for polishing the wafer [0052] and the thickness estimating unit applies the thickness estimating algorithms set through the algorithm setting unit to the spectrum of reflected light generated in the processing unit [0053]. In addition, when the thickness of the wafer being polished has reached a predetermined value or satisfies a predetermined switching condition, the thickness estimating unit switches the thickness algorithm to be applied [0053]. Watanabe teaches an example wherein the first algorithm is FFT and the second algorithm is fitting error (reference spectrum) (fig. 7). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Sawabe in view of Shrestha to incorporate the teachings of Watanabe to adapt the control unit to use multiple thickness estimating algorithms in series, wherein the possible algorithms include a reference 
Sawabe in view of Shrestha and further in view of Watanabe teaches wherein said thickness computing means further includes a 36thickness calculating section for performing Fourier transform (Sawabe in view of Shrestha was modified to include the multiple thickness estimating algorithms in series teaching of Watanabe. Specifically, it would have been obvious to use the FFT algorithm before switching to the reference spectra algorithm (similar to Watanabe’s example of fig. 7). Doing so would increase the speed of processing when the thickness of the wafer is not close to the desired thickness. Additionally, doing so would decrease the burden on the processing unit.) to said spectral interference waveform produced by said image sensor and calculating at least the thickness of said A-layer, the thickness of said B-layer, and the thickness of said A-layer+ said B-layer, said A- layer and said B-layer constituting the wafer (Sawabe in view of Shrestha and further in view of Watanabe teaches first using a FFT algorithm then switching to a reference spectrum algorithm to identify the thicknesses of the wafer. As best understood by the examiner, in light of the above 35 USC 112(b) rejections, Sawabe in view of Shrestha and further in view of Watanabe teaches the claim limitation).  
Regarding claim 3, Sawabe in view of Shrestha and further in view of Watanabe teaches the claimed invention as rejected above in claim 2. Additionally, Sawabe in view of Shrestha and further in view of Watanabe teaches wherein when said thickness computing means determines that the thickness of said A-layer calculated by said thickness calculating section is included in the thickness range of said A-layer recorded in said theoretical waveform table of said thickness deciding section, the thickness of said A-layer decided as said proper thickness by said thickness deciding section is used as the thickness of said A-layer (Sawabe in view of Shrestha and further in view of Watanabe teaches using multiple thickness calculating algorithms in series. In claim 2, Sawabe in view of Shrestha and further in view of Watanabe was modified to first utilize an FFT algorithm before switching to the reference spectra algorithm. Watanabe teaches when the thickness of the wafer being polished has reached a predetermined value or satisfies a predetermined switching condition, the thickness estimating unit switches the thickness estimating algorithm to be applied. It would have been obvious to incorporate this teaching from Watanabe in order to allow the control unit to switch from the FFT algorithm to the reference spectra algorithm. Doing so would allow the device to function as intended and allow the reference spectra to start being utilized. Sawabe in view of Shrestha and further in view of Watanabe teaches that once the thickness of said A-layer calculated by .  
Regarding claim 4, Sawabe teaches a grinding apparatus adapted to grind a wafer (fig. 1, wafer 11), said grinding apparatus comprising: 
a chuck table (fig. 1, chuck table 71) for holding said wafer under suction (page 6 of the attached translation, third paragraph); 
a grinding unit (fig. 1, grinding unit 3) having a plurality of abrasive members (fig. 1, the grinding wheel 5 is composed of an annular grinding wheel base 51 and a plurality of segments made up of grinding wheels 52 mounted on the lower surface of the grinding wheel base (page 2 of the attached translation, third paragraph)) for grinding said wafer held on 37said chuck table by bringing said abrasive members into contact with said wafer (fig. 1, the wafer which is held on the chuck table is grinded by bring said abrasive members into contact with the wafer); and 
a thickness measuring apparatus for measuring the thickness of said wafer (fig. 2); 
said thickness measuring apparatus including: 
a light source (fig. 2, light source 81) for emitting light having a transmission wavelength region to said wafer (page 3 of the attached translation, third paragraph); 
focusing means (As noted above, this limitation invokes 35 USC 112(f). Additionally, proper corresponding structure was provided as a collimation lens and an objective lens. Sawabe teaches a collimation lens 83 and an objective lens 85 (fig. 2).) applying said light emitted from said light source to said wafer held on said chuck table (fig. 2, the collimation ; 
a first optical path for optically connecting said light source to said focusing means (fig. 2, optical path indicated by element 8a is being interpreted as the first optical path. This optical path optically connects the light source to the focusing means); 
an optical branching section (fig. 2, first light branching means 82 is being interpreted as the optical branching section) provided on said first optical path (fig. 2) for branching said light reflected on said wafer held on said chuck table and then guiding said reflected light to a second optical path (page 3 of the attached translation, last paragraph; second optical path 8b); 
a diffraction grating (fig. 2, diffraction grating 89) provided on said second optical path (fig. 2) for diffracting said reflected light to obtain diffracted light of different wavelengths (page 3 of the attached translation, last paragraph); 
an image sensor (fig. 2, image sensor 91) for detecting the intensity of said diffracted light according to said different wavelengths and producing a spectral interference waveform (page 3 of the attached translation, last paragraph – page 4 of the attached translation, first paragraph); and 
a control unit having a thickness computing means computing said spectral interference waveform produced by said image sensor to output thickness information (Sawabe teaches a control means 10 which obtains the spectral interference waveform from the detecting signal from the image sensor and executes waveform analysis based on the spectral interference waveform and the theoretical interference waveform function. Sawabe 
Sawabe may not explicitly teach said wafer having an A-layer and a B-layer, the wafer being placed on the chuck table in the condition where said A-layer becomes an upper layer and said B-layer becomes a lower layer; the control unit including a microprocessor and   
38said thickness computing means including a thickness deciding section having a theoretical waveform table in which a plurality of theoretical spectral interference waveforms to be formed by the pass of said light through said A-layer and said B-layer of said wafer are recorded in a plurality of areas defined by changing the thickness of said A-layer and the thickness of said B-layer, said thickness deciding section comparing said spectral interference waveform produced by said image sensor with said theoretical spectral interference waveforms recorded in said theoretical waveform table, determining whether or not said spectral interference waveform coincides with any one of said theoretical spectral interference waveforms, and deciding as proper thicknesses the thicknesses of said A-layer and said B- layer corresponding to said theoretical spectral interference waveform coinciding with said spectral interference waveform; 
said control unit further including a finished thickness setting section for setting a target finished thickness of said A-layer, and 
after the thickness of said A-layer calculated by said thickness calculating section has reached the thickness range of said A-layer recorded in said 39theoretical waveform table of said thickness deciding section, said thickness computing means compares said spectral interference waveform produced by said image sensor with said theoretical spectral interference waveform corresponding to said target finished thickness of said A-layer set by said finished thickness setting section, next determines whether or not said spectral interference waveform coincides with said theoretical spectral interference waveform, and next ends the grinding of said wafer when said spectral interference waveform coincides with said theoretical spectral interference waveform.
However, Shrestha teaches a metric for recognizing correct library spectrum, wherein each reference spectrum is assigned a characterizing value such as a thickness [0050]. Specifically, Shrestha teaches a spectrum is measured from a substrate during polishing and the spectrum is compared to a plurality of reference spectra from a library, and the best matching reference spectrum is identified [0006]. Once the best matching reference spectrum is identified, an associated characterizing value (thickness) can be determined and the polishing endpoint or an adjustment to the polishing rate can be determined based on the characterizing value [0071]. Shrestha also teaches the functions can be carried out by a data processing apparatus, e.g., a programmable processor, a computer, or multiple processors or computers [0089]. Additionally, Shrestha teaches the database can store a plurality of libraries of reference spectra. Each library of reference spectra can be a collection of reference spectra which represent substrates that share a property in common. However, the property shared in common in a single library may vary across multiple libraries of reference spectra. For example, two different libraries can include reference spectra that represent substrates with two different underlying thicknesses [0047]. For a given library of reference spectra, variations in the upper layer thickness, rather than other factors (such as differences in wafer pattern, 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Sawabe to incorporate the teachings of Shrestha to provide a grinding apparatus having a thickness measuring apparatus, wherein said abrasive members are brought into contact with said A-layer, wherein a controller determines the wafer thickness by comparing the generated spectra to multiple libraries of reference spectra, wherein the multiple libraries can include reference spectra that represent substrates with different underlying thicknesses, wherein the functions can be carried out by a data processing apparatus, e.g., a programmable processor, a computer, or multiple processors or computers. Doing so would have been a simple substitution for one known operating method of the computing unit in order to identify the thickness of the wafer (as taught by Shrestha) for another known operating method of the computing unit in order to identify the thickness of the wafer (as taught by Sawabe). Additionally, with the correct stored reference libraries, the modified invention would be capable of calculating the thicknesses of the underlying layer thickness and the upper layer thickness (By identifying the correct reference spectrum, the underlying layer thickness is determined based on the library from which the spectrum was identified. The computing means can also then process the thickness of the upper layer).
Sawabe in view of Shrestha teaches said wafer having an A-layer and a B-layer, the wafer being placed on the chuck table in the condition where said A-layer becomes an upper layer and said B-layer becomes a lower layer (Sawabe in view of Shrestha teaches a wafer held ; the control unit including a microprocessor (Sawabe in view of Shrestha teaches the functions can be carried out by a data processing apparatus, e.g., a programmable processor, a computer, or multiple processors or computers) and   
38said thickness computing means including a thickness deciding section having a theoretical waveform table in which a plurality of theoretical spectral interference waveforms to be formed by the pass of said light through said A-layer and said B-layer of said wafer are recorded in a plurality of areas defined by changing the thickness of said A-layer and the thickness of said B-layer (Sawabe in view of Shrestha teaches a data processing apparatus which compares the generated spectra to multiple libraries of reference spectra in order to identify the thicknesses of the underlying layer and upper layer of the wafer, wherein the underlying layer thickness is different across the multiple libraries. The plurality of multiple libraries, wherein each library contains multiple reference spectra, is being interpreted as the theoretical waveform table), said thickness deciding section comparing said spectral interference waveform produced by said image sensor with said theoretical spectral interference waveforms recorded in said theoretical waveform table (Sawabe in view of Shrestha teaches a data processing apparatus which compares the generated spectra to multiple libraries of reference spectra in order to identify the thicknesses of the underlying , determining whether or not said spectral interference waveform coincides with any one of said theoretical spectral interference waveforms, and deciding as proper thicknesses the thicknesses of said A-layer and said B- layer corresponding to said theoretical spectral interference waveform coinciding with said spectral interference waveform (Sawabe in view of Shrestha teaches a data processing apparatus which compares the generated spectra to multiple libraries of reference spectra in order to identify the thicknesses of the underlying layer and upper layer of the wafer, wherein the underlying layer thickness is different across the multiple libraries. Once the best matching spectra is identified, the characterizing value in the form of the thicknesses of the underlying layer and the upper layer of the wafer can be identified, wherein the underlying thickness is identified based on the corresponding library from which the best matching spectra is associated with)
Sawabe in view of Shrestha may not explicitly teach said control unit further including a finished thickness setting section for setting a target finished thickness of said A-layer, and 
after the thickness of said A-layer calculated by said thickness calculating section has reached the thickness range of said A-layer recorded in said 39theoretical waveform table of said thickness deciding section, said thickness computing means compares said spectral interference waveform produced by said image sensor with said theoretical spectral interference waveform corresponding to said target finished thickness of said A-layer set by said finished thickness setting section, next determines whether or not said spectral interference waveform coincides with said theoretical spectral interference waveform, and next ends the grinding of said wafer when said spectral interference waveform coincides with said theoretical spectral interference waveform.
However, Watanabe teaches a substrate polishing apparatus having a polishing control unit 12, wherein the polishing control unit includes a memory 61, an algorithm setting unit 62, a thickness estimating unit 63 and an end detecting unit 64 [0050], wherein the end detecting unit 64 determines whether the estimated thickness has reached a predetermined target value, and if the estimated thickness has reached the predetermined target value, generates a control signal for commanding the termination of the polishing [0053]. Watanabe also teaches 4 algorithms for estimating the thickness of the wafer which include a reference spectrum (fitting error) algorithm, a Fast Fourier Transform (FFT) algorithm, a peak valley algorithm, or a polishing index algorithm [0054]. The algorithm setting unit selects a plurality of algorithms to be used for polishing the wafer [0052] and the thickness estimating unit applies the thickness estimating algorithms set through the algorithm setting unit to the spectrum of reflected light generated in the processing unit [0053]. In addition, when the thickness of the wafer being polished has reached a predetermined value or satisfies a predetermined switching condition, the thickness estimating unit switches the thickness algorithm to be applied [0053]. Watanabe teaches an example wherein the first algorithm is FFT and the second algorithm is fitting error (reference spectrum) (fig. 7). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Sawabe in view of Shrestha to incorporate the teachings of Watanabe to adapt the control unit to use multiple thickness estimating algorithms in series, wherein the possible algorithms include a reference 
Sawabe in view of Shrestha and further in view of Watanabe teaches said control unit further including a finished thickness setting section for setting a target finished thickness of said A-layer (Sawabe in view of Shrestha and further in view of Watanabe teaches an end detecting unit which determines whether the thickness has reached a predetermined target value and if the thickness has reached the predetermined target value, generates a control signal for commanding the termination of the polishing), and 
after the thickness of said A-layer calculated by said thickness calculating section has reached the thickness range of said A-layer recorded in said 39theoretical waveform table of said thickness deciding section, said thickness computing means compares said spectral interference waveform produced by said image sensor with said theoretical spectral interference waveform corresponding to said target finished thickness of said A-layer set by said finished thickness setting section, next determines whether or not said spectral interference waveform coincides with said theoretical spectral interference waveform, and next ends the grinding of said wafer when said spectral interference waveform coincides with said theoretical spectral interference waveform (Sawabe in view of Shrestha was modified to include the multiple thickness estimating algorithms in series teaching of Watanabe. Specifically, it would have been obvious to use the FFT algorithm before switching to the reference spectra algorithm (similar to Watanabe’s example of fig. 7). Doing so would increase the speed of processing when the thickness of the wafer is not close to the desired thickness. Additionally, doing so would decrease the burden on the processing unit. Sawabe in view of Shrestha and further in view of Watanabe teaches using multiple thickness calculating algorithms in series. Sawabe in view of Shrestha and further in view of Watanabe was modified to first utilize an FFT algorithm before switching to the reference spectra algorithm. Watanabe teaches when the thickness of the wafer being polished has reached a predetermined value or satisfies a predetermined switching condition, the thickness estimating unit switches the thickness estimating algorithm to be applied. It would have been obvious to incorporate this teaching from Watanabe in order to allow the control unit to switch from the FFT algorithm to the reference spectra algorithm. Doing so would allow the device to function as intended and allow the reference spectra to start being utilized. Sawabe in view of Shrestha and further in view of Watanabe teaches that once the thickness of said A-layer calculated by the FFT algorithm is included in the range of A-layer recorded in the libraries of spectra, the thickness of said A-layer and said B-layer are decided as proper thicknesses. Sawabe in view of Shrestha and .
Conclusion
6. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
David et al. (US PGPUB 20140242881) teaches a feed forward parameter values for use in theoretically generating spectra, wherein the first parameter is a thickness of the outermost layer of the substrate and the second parameter is a thickness of an underlying layer of the substrate [0092-0093]. 
Zhang et al. (US Patent 8860932) teaches detection of layer clearing using spectral monitoring wherein figs. 15a-15c illustrate graphs of sequences of spectra taken with from substrates with different underlying layer thicknesses. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A GUMP whose telephone number is (571)272-2172. The examiner can normally be reached Monday- Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.G./Examiner, Art Unit 3723    

/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723